Citation Nr: 0409657	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  95-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal Services 
Program, Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to December 
1969.  The appellant, the veteran's spouse, was appointed legal 
custodian in September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That decision established 
service connection for PTSD, in accordance with a September 1993 
Board decision, and assigned a 30 percent disability rating 
effective from May 3, 1984.

In May 1998, the Board remanded the case to the RO for additional 
development.  The appellant and the veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in August 2003.  A copy of the transcript of that hearing is of 
record.

The Board notes that the May 1998 remand also referred the issue 
of entitlement to a total disability rating based upon individual 
unemployment to the RO for appropriate action.  As the appellate 
record does not show this issue has been adjudicated, it is again 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The Board notes at the outset that there was a significant change 
in VA law during the course of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and the implementing regulations apply in the 
instant case.  A review of the record indicates the appellant was 
notified of the VCAA as it applies to this appeal by 
correspondence dated in December 2002.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  

In a May 1998 remand the Board requested the RO schedule the 
veteran for an examination to determine the severity of his 
service-connected PTSD.  The RO was specifically instructed to 
request that the examiner describe the symptomatology due solely 
to the veteran's service-connected PTSD and the 
occupational/industrial and social impairment produced solely by 
that disorder, as opposed to his nonservice-connected organic 
brain syndrome.  The examiner was to elicit from the veteran a 
description of his psychiatric symptoms and a detailed vocational 
history, to include time lost from work due to psychiatric 
symptoms.  Although the veteran underwent a VA psychiatric 
examination in August 1999, these specific matters were not 
addressed.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the veteran 
or other claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

It is also significant to note that in a June 2003 report the 
veteran's private forensic psychiatrist stated the diagnosis 
"Atypical Organic Brain Syndrome" was no longer recognized in 
psychiatry.  The physician described the veteran's psychiatric 
disabilities as severe and chronic with diagnoses of PTSD and 
major depression related to active service.  A June 1995 VA 
examination report noted that it was the opinion of the medical 
board that the veteran's nonservice-connected organic brain 
syndrome was his predominant disorder.  Therefore, the Board finds 
additional development is required prior to appellate review.

In addition, as the claim was filed prior to revisions of the 
schedular criteria for evaluations of psychiatric disabilities on 
November 7, 1996, the most favorable version of the applicable 
schedular criteria should be applied in this case (from the 
effective date of the change).  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  

2.  The appellant should be requested to identify all VA and non-
VA health care providers that have treated the veteran for PTSD 
since June 1999.  The RO should obtain complete copies of the 
medical records (not already in the claims folder) from all 
identified sources.  

3.  The RO should schedule the veteran for a psychiatric 
examination to determine the current nature and severity of his 
service-connected PTSD.  The claims folder must be available to, 
and reviewed by, the examiner.  All clinical findings should be 
reported in detail.  Such tests as the examining physician deems 
necessary should be performed.  

The examiner is requested to provide a detailed account of the 
manifestations of any present psychiatric disability and to 
specify which symptoms are associated with each disorder.  If 
certain symptomatology cannot be disassociated from one disorder 
or the other, it should be so specified.  

The examiner must provide an opinion as to the overall social and 
occupational impairment caused solely by the veteran's service-
connected PTSD.  The examiner should also provide a Global 
Assessment of Functioning Score (GAF) indicating the level of 
impairment produced by the service-connected disability.  In 
addition, the examiner should render an opinion as to whether the 
service-connected PTSD alone prevents employment.  

4.  After completion of the above and any additional development 
deemed necessary, the RO should review the issue on appeal.  The 
RO must consider all applicable laws and regulations.  The most 
favorable version of the applicable schedular criteria for 
evaluations of psychiatric disabilities should be applied.  
Whether or not any additional evidence or information is received, 
the RO must re-adjudicate the claim.  If the benefit sought 
remains denied, the appellant and her representative should be 
furnished an appropriate supplemental statement of the case and 
afforded the opportunity to respond.  Thereafter, the case should 
be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





